Citation Nr: 0327580	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  03-02 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1980.  In an April 2002 rating decision, the RO determined 
that the veteran was incompetent for VA purposes and his 
spouse, acting as his guardian, has pursued this appeal on 
his behalf.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, the RO denied special monthly 
compensation based on the need for the regular aid and 
attendance of another person.


REMAND

In a letter received at the Board in September 2003, the 
veteran's spouse requested a personal hearing in connection 
with this appeal.  Although it is not clear, it appears that 
she has requested both a video hearing before a Veterans Law 
Judge, as well as a hearing before a Decision Review Officer 
at the RO.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person. 
38 C.F.R. § 20.700 (2002).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2002), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) (2002).



Accordingly, this case is remanded for the following action:

The RO should contact the veteran's 
spouse and clarify her wishes regarding 
the personal hearing she has requested.  
Depending on her response, she should be 
scheduled, in accordance with appropriate 
procedures, for either a personal hearing 
before a Veterans Law Judge at the RO or 
before a Decision Review Officer.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



